1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                    ***

9     ALBERT MEDINA,                                       Case No. 3:18-cv-00473-MMD-WGC

10                                        Plaintiff,               ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
17
     (“NDOC”), has filed an unsigned amended complaint. (ECF No. 3). Every document filed
18
     with the Court by a pro se plaintiff must be signed by the plaintiff. Fed. R. Civ. P. 11(a).
19
     Therefore, the Court grants Plaintiff thirty (30) days from the date of this order to submit
20
     a complete signed amended complaint to this Court. Plaintiff may not simply send in a
21
     page with a signature.     The amended complaint must be one complete document,
22
     including the allegations and the signature.
23
     II.    CONCLUSION
24
            For the foregoing reasons, IT IS ORDERED that Plaintiff shall submit a complete
25
     amended complaint, including the allegations and Plaintiff’s signature, to this Court within
26
     thirty (30) days from the date of this order.
27

28
                                                       1
1
            IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the
2
     approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
3
     Clerk of the Court shall also send Plaintiff a copy of his unsigned amended complaint
4
     (ECF No. 3).
5
            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order
6
     within 30 days, the Court will screen Plaintiff’s original complaint (ECF No. 1-1).
7
            DATED: July 23, 2019.
8

9                                              UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
